PER CURIAM.
In this workers’ compensation ease, claimant appeals from the Labor and Industrial Relations Commission’s decision denying her compensation.
Her sole point contends that there was not competent and substantial evidence to support the Commission’s finding that her injuries were the result of a private quarrel assault.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).